El Juez Presidente Señor, del Toro,
emitió la opinión del tribunal.
En el presente caso se impuso al acusado una multa de cinco dólares por infracción de cierta ordenanza del muni-cipio de Ponce. No conforme el acusado apeló alegando que la corte erró porque la denuncia es insuficiente y por-que la sentencia que dictó es contraria a las pruebas y a la ley.
Argumentando el primer error sostiene el apelante que no existe ordenanza alguna que castigue el beebo que se imputó al acusado, pero luego el mismo apelante cita la ordenanza para argüir que la denuncia no es suficiente en relación con la misma.
El apelante, como era su deber, no ba colocado a esta corte en condiciones de resolver el error señalado. Hemos examinado la transcripción y. en ella no figura la ordenanza en cuestión y ya esta corte ba resuelto que las ordenanzas municipales no son de conocimiento judicial. El Pueblo v. Sánches, 30 D.P.R. 12. Siendo ello así, la presunción de justa que tiene la sentencia no ba sido destruida.
Examinada la prueba parece suficiente. Un' solo testigo que merezca entero crédito a la corte es bastante y aquí el policía Eamón Cintrón, que mereció entero crédito a la corte, declaró de modo terminante que vió al acusado guiando su automóvil sin luz en la parte de detrás y ese fué el beebo imputado como constitutivo de la infracción a la ordenanza y como tal castigado.

Debe confirmarse la sentencia apelada.